ORDER

PER CURIAM.
AND NOW, this 3rd day of August, 2005, a Rule having been entered by this Court on June 2, 2005, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Ashly Mae Wisher to show cause why she should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Ashly Mae Wisher is placed on temporary suspension pursuant to Rule *1219214(d)(2), Pa.R.D.E., and she shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.